Grant, J.
I concur in the opinion of my Brother Hooker. I see no occasion, however, to withdraw from my former opinion. It was not the intention of that opinion to eharge Mr. Fisher with deception or fraud. That he acted in good faith, I do not doubt. He failed to record his third contract, or to notify the creditors or the trustee at the time the trust deed was executed of the existence of the contract. He had failed to keep hiá interest insured. The creditors, at the time of the compromise with the Lansing Lumber Company, understood that all the logs at the mill and in the booms belonged to, and were the property of, the. lumber company. They made their compromise upon that basis. I see no reason why he should not now be estopped to set up his claim to any interest in the insurance money. It was not insured as his property.